Exhibit 10.1

WARRANT AGREEMENT

THIS WARRANT AGREEMENT made as of July 16, 2018 (the “Issuance Date”), between
SELLAS Life Sciences Group, Inc., a Delaware corporation (the “Company”),
Computershare Inc., a Delaware corporation (“Computershare”), and its
wholly-owned subsidiary, Computershare Trust Company, N.A., a federally
chartered trust company (and together with Computershare, the “Warrant Agent”).

WHEREAS, the Company has sold 11,520,000 shares of common stock, par value
$0.0001 per share (the “Common Stock” and includes any share capital into which
such Common Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock), of the Company (or in lieu of shares of
Common Stock, pre-funded warrants exercisable for shares of Common Stock) and
11,520,000 warrants to purchase 11,520,000 shares of Common Stock (each, a
“Warrant Share” and, collectively, the “Warrant Shares”), subject to adjustment
as described herein (each, a “Warrant” and, collectively, the “Warrants”),
pursuant to an Underwriting Agreement, dated July 12, 2018, between the Company
and Cantor Fitzgerald & Co. and Oppenheimer & Co. Inc., as representatives of
the several underwriters named therein (the “Underwriting Agreement”);

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement, No. 333-225140 on Form S-1 (as the same may be amended
from time to time, the “Registration Statement”) for the registration, under the
Securities Act of 1933, as amended (the “Act”) of Common Stock, the Warrants and
the Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”),
and such Registration Statement was declared effective on July 11, 2018;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants;

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Warrant Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
express terms and conditions set forth in this Warrant Agreement.



--------------------------------------------------------------------------------

2. Warrants.

2.1 Form of Warrant. The Warrants shall be registered securities and shall be
initially evidenced by a global Warrant certificate (“Global Certificate”) in
the form of Exhibit A to this Warrant Agreement, which shall be deposited on
behalf of the Company with a custodian for The Depository Trust Company (“DTC”)
and registered in the name of Cede & Co., a nominee of DTC. If DTC subsequently
ceases to make its settlement system available for the Warrants, the Company may
instruct the Warrant Agent regarding making arrangements for book-entry
settlement. In the event that the Warrants are not eligible for, or it is no
longer necessary to have the Warrants available in, registration in the name of
Cede & Co., a nominee of DTC, the Company may instruct the Warrant Agent to
provide written instructions to DTC to deliver to the Warrant Agent for
cancellation the Global Certificate, and the Company shall instruct the Warrant
Agent to deliver to each Holder (as defined below) separate certificates
evidencing Warrants (“Definitive Certificates” and, together with the Global
Certificate, “Warrant Certificates”), in the form of Exhibit B to this Warrant
Agreement. The Warrants represented by the Global Certificate are referred to as
“Global Warrants”.

2.2 Registration.

2.2.1 Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants. Any Person in whose name ownership of a beneficial
interest in the Warrants evidenced by a Global Certificate is recorded in the
records maintained by DTC or its nominee shall be deemed the “beneficial owner”
thereof, provided that all such beneficial interests shall be held through a
Participant (as defined below), which shall be the registered holder of such
Warrants.

2.2.2 Issuance of Warrants. Upon the initial issuance of the Warrants, the
Warrant Agent shall issue the Global Certificate and deliver the Warrants in the
DTC settlement system in accordance with written instructions delivered to the
Warrant Agent by the Company. Ownership of beneficial interests in the Warrants
shall be shown on, and the transfer of such ownership shall be effected through,
records maintained (i) by DTC and (ii) by institutions that have accounts with
DTC (each, a “Participant”), subject to a Holder’s right to elect to receive a
Warrant in certificated form in the form of Exhibit B to this Warrant Agreement.
Any Holder desiring to elect to receive a Warrant in certificated form shall
make such request in writing delivered to the Warrant Agent pursuant to
Section 2.2.6, and shall surrender to the Warrant Agent the interest of the
Holder on the books of the Participant evidencing the Warrants which are to be
represented by a Definitive Certificate through the DTC settlement system.
Thereupon, the Warrant Agent shall countersign and deliver to the person
entitled thereto a Warrant Certificate or Warrant Certificates, as the case may
be, as so requested.

2.2.3 Beneficial Owner; Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name that Warrant shall be registered on the Warrant
Register (the “Holder”) as the absolute owner of such Warrant for purposes of
any exercise thereof, and for all other purposes, and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Warrant Agent or

 

2



--------------------------------------------------------------------------------

any agent of the Company or the Warrant Agent from giving effect to any written
certification, proxy or other authorization furnished by DTC governing the
exercise of the rights of a holder of a beneficial interest in any Warrant. The
rights of beneficial owners in a Warrant evidenced by the Global Certificate
shall be exercised by the Holder or a Participant through the DTC system, except
to the extent set forth herein or in the Global Certificate.

2.2.4 Execution. The Warrant Certificates shall be executed on behalf of the
Company by any authorized officer of the Company (an “Authorized Officer”),
which need not be the same authorized signatory for all of the Warrant
Certificates, either manually or by facsimile signature. The Warrant
Certificates shall be countersigned by an authorized signatory of the Warrant
Agent, which need not be the same signatory for all of the Warrant Certificates,
and no Warrant Certificate shall be valid for any purpose unless so
countersigned. In case any Authorized Officer of the Company that signed any of
the Warrant Certificates ceases to be an Authorized Officer of the Company
before countersignature by the Warrant Agent and issuance and delivery by the
Company, such Warrant Certificates, nevertheless, may be countersigned by the
Warrant Agent, issued and delivered with the same force and effect as though the
person who signed such Warrant Certificates had not ceased to be such officer of
the Company; and any Warrant Certificate may be signed on behalf of the Company
by any person who, at the actual date of the execution of such Warrant
Certificate, shall be an Authorized Officer of the Company authorized to sign
such Warrant Certificate, although at the date of the execution of this Warrant
Agreement any such person was not such an Authorized Officer.

2.2.5 Proxies. The Holder of a Warrant may grant proxies or otherwise authorize
any person, including the Participants and beneficial holders that may own
interests through the Participants, to take any action that a Holder is entitled
to take under this Warrant Agreement or the Warrants; provided, however, that at
all times that Warrants are evidenced by Book Entry Warrant Certificate,
exercise of those Warrants shall be effected on their behalf by Participants
through DTC in accordance the procedures administered by DTC.

2.2.6 Warrant Certificate Request. A Holder has the right to elect at any time
or from time to time a Warrant Exchange (as defined below) pursuant to a Warrant
Certificate Request Notice (as defined below). Upon written notice by a Holder
to the Warrant Agent for the exchange of some or all of such Holder’s Warrants
for a Definitive Certificate evidencing the same number of Warrants, which
request shall be in the form attached hereto as Exhibit C (a “Warrant
Certificate Request Notice” and the date of delivery of such Warrant Certificate
Request Notice by the Holder, the “Warrant Certificate Request Notice Date” and
the deemed surrender upon delivery by the Holder of a number of Global Warrants
for the same number of Warrants evidenced by a Definitive Certificate, a
“Warrant Exchange”), the Warrant Agent shall, as soon as practicable, effect the
Warrant Exchange and shall, as soon as practicable, issue and deliver to the
Holder a Definitive Certificate for such number of Warrants in the name set
forth in the Warrant Certificate Request Notice. Such Definitive Certificate
shall be dated the original issue date of the Warrants, shall be manually
executed by an authorized signatory of the Company, shall be in the form
attached hereto as Exhibit B, and shall be reasonably acceptable in all respects
to such Holder. In connection with a Warrant Exchange, the Company agrees to
deliver, or to direct the Warrant Agent to deliver, the Definitive Certificate
to the Holder within three (3) Business Days of the Warrant Certificate Request
Notice pursuant to the delivery instructions in the Warrant Certificate Request
Notice (“Warrant Certificate Delivery Date”).

 

3



--------------------------------------------------------------------------------

If the Company or the Warrant Agent fails for any reason to deliver to the
Holder the Definitive Certificate subject to the Warrant Certificate Request
Notice by the Warrant Certificate Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares evidenced by such Definitive Certificate (based on the Weighted
Average Price (as defined in the Warrants) of the Common Stock on the Warrant
Certificate Request Notice Date), $10 per Business Day for each Business Day
after such Warrant Certificate Delivery Date until such Definitive Certificate
is delivered or, prior to delivery of such Warrant Certificate, the Holder
rescinds such Warrant Exchange. The Company covenants and agrees that, upon the
date of delivery of the Warrant Certificate Request Notice, the Holder shall be
deemed to be the holder of the Definitive Certificate and, notwithstanding
anything to the contrary set forth herein, the Definitive Certificate shall be
deemed for all purposes to contain all of the terms and conditions of the
Warrants evidenced by such Warrant Certificate and the terms of this Warrant
Agreement, shall not apply to the Warrants evidenced by the Definitive
Certificate. The Warrant Agent shall have no responsibility for any liquidated
damages that may be payable or paid to any Person under this paragraph for any
failure by the Warrant Agent to deliver to the Holder the Definitive
Certificate, on the Company’s behalf. In addition, the Company shall indemnify
and hold harmless the Warrant Agent against all claims made against the Warrant
Agent for any such failure except that the Company shall not be obligated to
provide any such indemnification if it is determined by a final, non-appealable
judgment of a court of competent jurisdiction that such failure is due to the
Warrant Agent’s gross negligence, bad faith or willful misconduct.

2.2.7 For purposes of clarity, without limiting the rights and immunities of the
Warrant Agent, if there is a conflict between the express terms of this Warrant
Agreement and any Definitive Certificate in the form of Exhibit B hereto with
respect to the terms of the Warrants, the terms of such Definitive Certificate
shall govern and control.

2.3 Detachability of Warrants. The Common Stock and the Warrants will be issued
separately and will be separately transferable immediately upon issuance.

3. Terms and Exercise of Warrants.

3.1 Exercise Price. The exercise price per whole share of the Common Stock under
each Warrant shall be $2.10, subject to adjustment hereunder (the “Exercise
Price”).

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the Issuance Date and terminating at 5:00 P.M.,
Eastern time on the date sixty (60) months after the Issuance Date or, if such
date falls on a day other than a Business Day or on which trading does not take
place on the Principal Market (a “Holiday”), the next day that is not a Holiday
(the “Expiration Date”). Each Warrant not exercised on or before the Expiration
Date shall become void, and all rights thereunder and all rights in respect
thereof under this Warrant Agreement shall cease at the close of business on the
Expiration Date.

 

4



--------------------------------------------------------------------------------

3.3 Exercise of Warrants.

3.3.1 Exercise and Payment. A registered holder may exercise a Warrant by
delivering, not later than 5:00 P.M., Eastern time, on any Business Day during
the Exercise Period (the “Exercise Date”) to the Warrant Agent at its offices
designated for such purpose (i) the Warrant Certificate evidencing the Warrants
to be exercised, or, in the case of a Book-Entry Warrant Certificate, the
Warrants to be exercised (the “Book-Entry Warrants”) free on the records of the
Depository to an account of the Warrant Agent at the Depository designated for
such purpose in writing by the Warrant Agent to the Depository from time to
time, and (ii) an election to purchase the Warrant Shares underlying the
Warrants to be exercised (the “Election to Purchase” and together with the
Warrant Certificates and the Book-Entry Warrants, the “Warrant Exercise
Documents”), properly completed and duly executed by the registered holder on
the reverse of the Warrant Certificate, accompanied by a signature guarantee and
such other documentation as the Warrant Agent may reasonably request, or, in the
case of a Book- Entry Warrant Certificate, properly delivered by the Participant
in accordance with the Depository’s procedures. Within one Trading Day after the
Exercise Date, such holder must pay the Warrant Price for each Warrant to be
exercised in lawful money of the United States of America by wire, certified or
official bank check, or wire transfer, in immediately available funds unless
such holder has elected to make a cashless exercise pursuant to Section 3.3.8.
The term “Warrant Price” as used in this Warrant Agreement refers to price per
share of Common Stock at which shares may be purchased at the time the Warrant
is exercised.

If any of (A) the Warrant Certificate or the Book-Entry Warrants, (B) the
Election to Purchase, or (C) the Warrant Price therefor, is received by the
Warrant Agent after 5:00 P.M., Eastern time, on the specified Exercise Date, the
Warrants will be deemed to be received on the Business Day next succeeding the
Exercise Date. If the date specified as the Exercise Date is not a Business Day,
the Warrants will be deemed to be received on the next succeeding day that is a
Business Day. If the Warrants are received or deemed to be received after the
Expiration Date, the exercise thereof will be null and void and any funds
delivered to the Warrant Agent will be returned to the registered holder or
Participant, as the case may be, as soon as practicable. In no event will a
registered holder or Participant be entitled to interest accrued on funds
deposited with the Warrant Agent in respect of an exercise or attempted exercise
of Warrants. The Warrant Agent shall not have any responsibility or liability
relating to the determination as to the validity of any exercise of Warrants
which determination will be made by the Company and the applicable registered
holder, and the Warrant Agent may rely upon the instructions of the Company
regarding the validity of any exercise of Warrants. The Warrant Agent shall not
have any obligation to inform a registered holder of the invalidity of any
exercise of Warrants. If the Company believes that an exercise by a registered
holder is invalid the Company will promptly notify such registered holder of the
such fact and the reasons why it believes the exercise was invalid and will
provide a copy of such notice to the Warrant Agent as soon as practicable.

The Warrant Agent shall forward funds received for warrant exercises in a given
month by the 5th Business Day of the following month by wire transfer to an
account designated by the Company in writing.

All funds received by Computershare under this Warrant Agreement that are to be
distributed or applied by Computershare in the performance of services (the
“Funds”) shall be held by Computershare as agent for the Company and deposited
in one or more bank accounts to be maintained by Computershare in its name as
agent for the Company. Until paid pursuant to

 

5



--------------------------------------------------------------------------------

the terms of this Warrant Agreement, Computershare will hold the Funds through
such accounts in: deposit accounts of commercial banks with Tier 1 capital
exceeding $1 billion or with an average rating above investment grade by
Standard and Poor’s Corporation (LT Local Issuer Credit Rating), Moody’s
Investors Service, Inc. (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer
Default Rating) (each as reported by Bloomberg Finance L.P.). Computershare
shall have no responsibility or liability for any diminution of the Funds that
may result from any deposit made by Computershare in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. Computershare may from time to time receive
interest, dividends or other earnings in connection with such deposits.
Computershare shall not be obligated to pay such interest, dividends or earnings
to the Company, any holder or any other Person.

3.3.2 Issuance of Certificates. The Warrant Agent shall, within a reasonable
time, advise the Company and the Company’s transfer agent and registrar (the
“Transfer Agent”) in respect of (a) the Warrant Shares issuable upon such
exercise as to the number of Warrants exercised in accordance with the terms and
conditions of this Warrant Agreement, (b) the instructions of each registered
holder or Participant, as the case may be, with respect to delivery of the
Warrant Shares issuable upon such exercise, and the delivery of definitive
Warrant Certificates, as appropriate, evidencing the balance, if any, of the
Warrants remaining after such exercise, (c) in case of a Book-Entry Warrant
Certificate, the notation that shall be made to the records maintained by the
Depository, its nominee for each Book-Entry Warrant Certificate, or a
Participant, as appropriate, evidencing the balance, if any, of the Warrants
remaining after such exercise and (d) such other information as the Company, the
Warrant Agent or such transfer agent and registrar shall reasonably require. So
long as the Holder delivers the Warrant Price (or notice of a Cashless Exercise)
on or prior to the first (1st) Trading Day following the date on which the
Warrant Exercise Documents have been delivered to the Warrant Agent, then on or
prior to the earlier of (i) the second (2nd) Trading Day and (ii) the number of
Trading Days comprising the Standard Settlement Period, in each case following
the date on which the Warrant Exercise Documents have been delivered to the
Company, or, if the Holder does not deliver the Warrant Price (or notice of a
Cashless Exercise) on or prior to the first (1st) Trading Day following the date
on which the Warrant Exercise Documents have been delivered to the Warrant
Agent, then on or prior to the first (1st) Trading Day following the date on
which the Warrant Price (or notice of a Cashless Exercise) is delivered (such
earlier date, the “Share Delivery Date”), the Company shall cause the Warrant
Agent to (X) provided that the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, credit such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Warrant Exercise Documents, a
certificate, registered in the name of the Holder or its designee, for the
number of Warrant Shares to which the Holder is entitled pursuant to such
exercise.. If the Warrant Agent fails for any reason to deliver to such
registered holder or Participant, as the case may be, the Warrant Shares subject
to an exercise notice by the Share Delivery Date, the Company shall pay to the
registered holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of Warrant Shares subject to such exercise (based on the Weighted Average
Price of the Common Stock on the date of the applicable exercise notice), $10
per Trading Day (increasing to $20 per Trading Day on the fifth Trading Day
after such

 

6



--------------------------------------------------------------------------------

liquidated damages begin to accrue) for each Trading Day after such Share
Delivery Date until such Warrant Shares are delivered or the registered holder
rescinds such exercise. The Warrant Agent shall have no responsibility for any
liquidated damages that may be payable or paid to any registered holder or
Participant under this paragraph for any failure by the Warrant Agent to
execute, issue and deliver, on the Company’s behalf, the Warrant Shares as
required by this paragraph. In addition, the Company shall indemnify and hold
harmless the Warrant Agent against all claims made against the Warrant Agent for
any such failure except that the Company shall not be obligated to provide any
such indemnification if it is determined by a final, non-appealable judgment of
a court of competent jurisdiction that such failure is due to the Warrant
Agent’s gross negligence, bad faith or willful misconduct.

If the Warrant Agent fails to comply with the preceding paragraphs in this
Section 3.3.2 by the Share Delivery Date, then, without limiting the rights and
immunities of the Warrant Agent hereunder, in addition to other rights it may
have hereunder, the registered holder or Participant will have the right to
rescind its exercise.

3.3.3 Valid Issuance. All shares of Common Stock issued upon the proper exercise
of a Warrant in conformity with this Warrant Agreement shall be validly issued,
fully paid and nonassessable.

3.3.4 Dividends. The accrual of dividends, if any, on the Warrant Shares issued
hereunder will be governed by the terms generally applicable to the Common
Stock. From and after the issuance of such Warrant Shares, the former holder of
the Warrants exercised will be entitled to the benefits generally available to
other holders of Common Stock, including the accrual of dividends, if any, on
such Warrant Shares even prior to exercise of such Warrant Shares, and such
former holder’s right to receive payments of dividends and any other amounts
payable in respect of the Warrant Shares shall be governed by, and shall be
subject to, the terms and provisions generally applicable to the Common Stock.

3.3.5 No Fractional Exercise. A registered holder may exercise a Warrant from
time to time only for whole shares of Common Stock. No fractional shares or
scrip representing fractional shares shall be issued upon the exercise of a
Warrant. As to any fraction of a share which the holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share. If fewer than all of the Warrants evidenced by a Warrant
Certificate are exercised, a new Warrant Certificate for the number of
unexercised Warrants remaining shall be executed by the Company and
countersigned by the Warrant Agent as provided in Section 2 of this Warrant
Agreement, and delivered to the holder of the Warrant Certificate at the address
specified on the books of the Warrant Agent or as otherwise specified in writing
by such registered holder. If fewer than all the Warrants evidenced by a
Book-Entry Warrant Certificate are exercised, a notation shall be made to the
records maintained by the Depository, its nominee for each Book-Entry Warrant
Certificate, or a Participant, as appropriate, evidencing the balance of the
Warrants remaining after such exercise. Whenever a payment for fractional shares
is to be made by the Warrant Agent under this Warrant Agreement, the Company
shall promptly prepare and deliver to the Warrant Agent a certificate setting
forth in reasonable detail the facts related to such payments and the prices and
formulas utilized in calculating such payments. The Warrant Agent shall be

 

7



--------------------------------------------------------------------------------

fully protected in relying upon such a certificate and shall have no duty with
respect to, and shall not be deemed to have knowledge of, any payment for
fractional shares under this Warrant Agreement relating to the payment of
fractional shares unless and until the Warrant Agent shall have received such a
certificate and sufficient monies. The Company shall provide an initial funding
of one thousand dollars ($1,000) for the purpose of issuing cash in lieu of
fractional shares. From time to time thereafter, the Warrant Agent may request
additional funding to cover payments for fractional Warrant Shares. The Warrant
Agent shall have no obligation to make such payments for fractional Warrant
Shares unless the Company shall have provided the necessary funds to pay in full
all amounts due and payable with respect thereto. Upon expiration of the term of
all Warrants or the earlier exercise of all Warrants any balance remaining of
such funds shall be paid to the Company.

3.3.6 No Transfer Taxes. Issuance of Warrant Shares shall be made without charge
to a registered holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such Warrant Shares, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in the name of the registered holder or in such name or names as may be directed
by the registered holder; provided, however, that in the event Warrant Shares
are to be issued in a name other than the name of the registered holder, a
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the registered holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Company shall pay all transfer
agent fees required for same-day processing of any exercise notice. The Warrant
Agent shall not have any duty or obligation to take any action under any section
of this Warrant Agreement that requires the payment of taxes and/or charges
unless and until it is satisfied that all such payments have been made.

3.3.7 Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
Upon receipt by the Company of a duly executed Notice of Exercise (which may be
by facsimile or email), a registered holder shall be deemed to have exercised
its Warrant as specified in the Notice of Exercise for purposes of Regulation
SHO promulgated under the Securities Exchange Act of 1934, as amended.

3.3.8 Optional Cashless Exercise. If at any time during the term of this Warrant
Agreement there is no effective registration statement registering, or no
current prospectus available for, the issuance or resale of the Warrant Shares
by the registered holder, then the Warrant may also be exercised, in whole or in
part, at such time by means of a “cashless exercise” in which the holder shall
be entitled to receive a number of Warrant Shares determined according to the
following formula (a “Cashless Exercise”)::

 

  Net Number =   (A x B) - (A x C)    

B

 

8



--------------------------------------------------------------------------------

For purposes of the foregoing formula:

A= the total number of shares with respect to which the Warrants are then being
exercised.

B= as applicable: (i) the Closing Sale Price of the Common Stock on the Trading
Day immediately preceding the date of the applicable Exercise Notice if such
Exercise Notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) at the
option of the Holder, either (y) the Weighted Average Price on the Trading Day
immediately preceding the date of the applicable Notice of Exercise or (z) the
Bid Price of the Common Stock as of the time of the Holder’s execution of the
applicable Exercise Notice if such Exercise Notice is executed during “regular
trading hours” on a Trading Day and is delivered within two (2) hours thereafter
(including until two (2) hours after the close of “regular trading hours” on a
Trading Day) pursuant to Section 1(a) hereof or (iii) the Closing Sale Price of
the Common Stock on the date of the applicable Exercise Notice if the date of
such Exercise Notice is a Trading Day and such Exercise Notice is both executed
and delivered pursuant to Section 1(a) hereof after the close of “regular
trading hours” on such Trading Day.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

If Warrant Shares are issued in such a cashless exercise, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended, the Warrant Shares shall take on the
registered characteristics of the Warrants being exercised, and the holding
period of the Warrants being exercised may be tacked on to the holding period of
the Warrant Shares. The Company agrees not to take any position contrary to this
Section 3.3.8.

3.3.9 Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the registered holder the number of Warrant Shares that are
not disputed.

3.3.10 Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the Company shall not effect the exercise of any portion of a
Warrant, and the Holder shall not have the right to exercise any portion of a
Warrant, pursuant to the terms and conditions of the Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 4.99 (the
“Maximum Percentage”) of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties shall include the number of shares
of Common Stock held by the Holder and all other Attribution Parties plus the
number of shares of Common Stock issuable upon exercise of the Warrants with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) exercise of the remaining,

 

9



--------------------------------------------------------------------------------

unexercised portion of the Warrants beneficially owned by the Holder or any of
the other Attribution Parties and (B) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company (including,
without limitation, any convertible notes or convertible preferred stock or
warrants, including the other Warrants) beneficially owned by the Holder or any
other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3.3.10. For purposes of
this Section 3.3.10, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”). For purposes of the Warrants, in determining the number of outstanding
shares of Common Stock the Holder may acquire upon the exercise of the Warrants
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q and Current Reports on
Form 8-K or other public filing with the Securities and Exchange Commission (the
“SEC”), as the case may be, (y) a more recent public announcement by the Company
or (z) any other written notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding (the “Reported
Outstanding Share Number”). If the Company receives an Exercise Notice from the
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall (i) notify
the Holder in writing of the number of shares of Common Stock then outstanding
and, to the extent that such Exercise Notice would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 3.3.10, to exceed
the Maximum Percentage, the Holder must notify the Company of a reduced number
of Warrant Shares to be purchased pursuant to such Exercise Notice (the number
of shares by which such purchase is reduced, the “Reduction Shares”) and (ii) as
soon as reasonably practicable, the Company shall return to the Holder any
exercise price paid by the Holder for the Reduction Shares. For any reason at
any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Warrants, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of Common Stock to the Holder upon exercise of the
Warrants results in the Holder and the other Attribution Parties being deemed to
beneficially own, in the aggregate, more than the Maximum Percentage of the
number of outstanding shares of Common Stock (as determined under Section 13(d)
of the 1934 Act), the number of shares so issued by which the Holder’s and the
other Attribution Parties’ aggregate beneficial ownership exceeds the Maximum
Percentage (the “Excess Shares”) shall be deemed null and void and shall be
cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. As soon as reasonably practicable after the issuance
of the Excess Shares has been deemed null and void, the Company shall return to
the Holder the exercise price paid by the Holder for the Excess Shares. Upon
delivery of a written notice to the Company, the Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 4.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Warrants that is not an Attribution Party of the Holder.
For purposes of clarity, the shares of Common Stock issuable

 

10



--------------------------------------------------------------------------------

pursuant to the terms of the Warrants in excess of the Maximum Percentage shall
not be deemed to be beneficially owned by the Holder for any purpose including
for purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
inability to exercise the Warrants pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3.3.10 to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 3.3.10 or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of the
Warrants.

3.4 Company’s Failure to Timely Deliver Securities. If either (I) the Company
shall fail for any reason or for no reason on or prior to the applicable Share
Delivery Date, (x) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, to issue to the Holder a certificate for
the number of shares of Common Stock to which the Holder is entitled and
register such Common Stock on the Company’s share register or (y) if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, to credit the Holder’s balance account with DTC, for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of the Warrants or (II) a registration statement (which may be the
Registration Statement) covering the issuance or resale of the Warrant Shares
that are the subject of the Exercise Notice (the “Exercise Notice Warrant
Shares”) is not available for the issuance or resale, as applicable, of such
Exercise Notice Warrant Shares and (x) the Company fails to promptly, but in no
event later than one (1) Business Day after such registration statement becomes
unavailable, to so notify the Holder and (y) the Company is unable to deliver
the Exercise Notice Warrant Shares electronically without any restrictive legend
by crediting such aggregate number of Exercise Notice Warrant Shares to the
Holder’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian system (the event described in the immediately foregoing
clause (II) is hereinafter referred to as a “Notice Failure” and, together with
the event described in clause (I) above, an “Exercise Failure”), then, in
addition to all other remedies available to the Holder, if on or prior to the
applicable Share Delivery Date either (I) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, the Company
shall fail to issue and deliver a certificate to the Holder and register such
shares of Common Stock on the Company’s share register or, if the Transfer Agent
is participating in the DTC Fast Automated Securities Transfer Program, credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exercise hereunder or pursuant
to the Company’s obligation pursuant to clause (ii) below or (II) a Notice
Failure occurs, and if on or after such Trading Day the Holder purchases (in an
open market transaction or otherwise) Common Stock to deliver in satisfaction of
a sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Trading Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such Holder’s
balance account with DTC for such shares of Common Stock shall terminate, or
(ii)

 

11



--------------------------------------------------------------------------------

promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC, as applicable, and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Exercise Date and ending on the applicable
Share Delivery Date. Nothing shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
Warrant Shares (or to electronically deliver such Warrant Shares) upon the
exercise of the Warrants as required pursuant to the terms hereof. While the
Warrants are outstanding, the Company shall cause its transfer agent to
participate in the DTC Fast Automated Securities Transfer Program. In addition
to the foregoing rights, (i) if the Company fails to deliver the applicable
number of Warrant Shares upon an exercise pursuant to Section 1 by the
applicable Share Delivery Date, then the Holder shall have the right to rescind
such exercise in whole or in part and retain and/or have the Company return, as
the case may be, any portion of the Warrants that has not been exercised
pursuant to such Exercise Notice; provided that the rescission of an exercise
shall not affect the Company’s obligation to make any payments that have accrued
prior to the date of such notice pursuant to this Section 1(c) or otherwise, and
(ii) if a registration statement (which may be the Registration Statement)
covering the issuance or resale of the Warrant Shares that are subject to an
Exercise Notice is not available for the issuance or resale, as applicable, of
such Exercise Notice Warrant Shares and the Holder has submitted an Exercise
Notice prior to receiving notice of the non-availability of such registration
statement and the Company has not already delivered the Warrant Shares
underlying such Exercise Notice electronically without any restrictive legend by
crediting such aggregate number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit / Withdrawal At Custodian system, the
Holder shall have the option, by delivery of notice to the Company, to
(x) rescind such Exercise Notice in whole or in part and retain or have
returned, as the case may be, any portion of the Warrants that has not been
exercised pursuant to such Exercise Notice; provided that the rescission of an
Exercise Notice shall not affect the Company’s obligation to make any payments
that have accrued prior to the date of such notice pursuant to this Section 3.4
or otherwise, and/or (y) switch some or all of such Exercise Notice from a cash
exercise to a Cashless Exercise.

3.5 Cost Basis Information. (a) In the event of a cash exercise, the Company
hereby instructs the Warrant Agent to record cost basis for newly issued shares
in a manner to be subsequently communicated by the Company in writing to the
Warrant Agent.

(b) In the event of a cashless exercise, the Company shall provide cost basis
for shares issued pursuant to a cashless exercise at the time the Company
confirms the number of Warrant Shares issuable in connection with the cashless
exercise to the Warrant Agent pursuant to Section 3.3.3 hereof.

3.6 Rule 144. (a) If the Warrant Shares are issued in a cashless exercise, the
Company and the registered holder undertaking such cashless exercise acknowledge
and agree that in accordance with Section 3(a)(9) of the Act, other than a
change in law, the Warrant Shares take on the registered characteristics of the
Warrants being exercised. For purposes of

 

12



--------------------------------------------------------------------------------

Rule 144(d) promulgated under the Act, as in effect on the Issuance Date, it is
intended that the Warrant Shares issued in a cashless exercise shall be deemed
to have been acquired by the holder of the Warrant Shares, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date the
Warrants being exercised were originally issued pursuant to the Underwriting
Agreement.

(b) The Company shall, at all times prior to the earlier to occur of (i) the
date of sale or other disposition by the holders of a Warrant of or all shares
of Common Stock issued on exercise of such Warrant or (ii) the expiration or
earlier termination of a Warrant if a Warrant has not been exercised in full or
in part on such date, use commercially reasonable efforts to timely file all
reports required under the Exchange Act and otherwise timely take all actions
necessary to permit the holder of such Warrant and/or the shares of Common Stock
issued on exercise thereof to sell or otherwise dispose of such Warrant and
shares pursuant to Rule 144 promulgated under the Act, provided that the
foregoing shall not apply in the event of a Merger Event following which the
successor or surviving entity is not subject to the reporting requirements of
the Exchange Act. If the holder of a Warrant proposes to sell Common Stock
issuable upon the exercise of such Warrant in compliance with Rule 144, then,
upon the holder of the Warrant’s written request to the Company, the Company
shall furnish to the holder of the Warrant, within five (5) Business Days after
receipt of such request, a written statement confirming the Company’s compliance
with the filing and other requirements of such Rule 144.

4. Adjustments.

4.1 Voluntary Adjustment By Company. The Company may at any time during the term
of the Warrants reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

4.2 Adjustment Upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Issuance Date combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 4.2 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

4.3 Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time on or after the Issuance Date and on or prior to the Expiration
Date the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the

 

13



--------------------------------------------------------------------------------

Holder had held the number of shares of Common Stock acquirable upon complete
exercise of the Warrants (without regard to any limitations or restrictions on
exercise of the Warrants, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issuance or sale of such Purchase Rights (provided, however, that to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (and shall not be entitled to beneficial ownership
of such Common Stock as a result of such Purchase Right (and beneficial
ownership) to such extent) and such Purchase Right to such extent shall be held
in abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such right (and any Purchase Right granted, issued or sold on such
initial Purchase Right or on any subsequent Purchase Right to be held similarly
in abeyance) to the same extent as if there had been no such limitation).

4.4 Rights Upon Distribution of Assets. In addition to any adjustments pursuant
to Section 2 above, if, on or after the Issuance Date and on or prior to the
Expiration Date, the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property, options, evidence of indebtedness or any other assets by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of the Warrants, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of the Warrants (without regard
to any limitations or restrictions on exercise of the Warrants, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder’s right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

4.5 Fundamental Transaction. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under the Warrants in accordance with the
provisions of this Section 4(b), including agreements to deliver to the Holder
in exchange for the Warrants a security of the

 

14



--------------------------------------------------------------------------------

Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Warrants, including, without limitation, which is
exercisable for a corresponding number of shares of capital stock equivalent to
the shares of Common Stock acquirable and receivable upon exercise of the
Warrants (without regard to any limitations on the exercise of the Warrants)
prior to such Fundamental Transaction, and with an exercise price which applies
the exercise price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of the Warrants
immediately prior to the consummation of such Fundamental Transaction). Upon the
consummation of each Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for the Company (so that from and after the date of the
applicable Fundamental Transaction, the provisions of the Warrants and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under the Warrants with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of each Fundamental Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise of
the Warrants at any time after the consummation of the applicable Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property (except such items still issuable under Sections 4.3
and 4.4 above, which shall continue to be receivable thereafter)) issuable upon
the exercise of the Warrants prior to the applicable Fundamental Transaction,
such shares of common stock (or its equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of the applicable Fundamental Transaction had the
Warrants been exercised immediately prior to the applicable Fundamental
Transaction (without regard to any limitations on the exercise of the Warrants),
as adjusted in accordance with the provisions of the Warrants. Notwithstanding
the foregoing, and without limiting Section 3.3.10 hereof, the Holder may elect,
at its sole option, by delivery of written notice to the Company to waive this
Section 4.4 to permit the Fundamental Transaction without the assumption of the
Warrants. In addition to and not in substitution for any other rights hereunder,
prior to the consummation of each Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities or other
assets with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that the Holder
will thereafter have the right to receive upon an exercise of the Warrants at
any time after the consummation of the applicable Fundamental Transaction but
prior to the Expiration Date, in lieu of the shares of the Common Stock (or
other securities, cash, assets or other property (except such items still
issuable under Sections 4.3 and 4.4 above, which shall continue to be receivable
thereafter)) issuable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) (collectively, the “Corporate Event Consideration”) which the Holder
would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had the Warrants been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of the Warrants). The provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder. The
provisions of this Section 4.5 shall apply similarly and equally to successive
Fundamental Transactions and

 

15



--------------------------------------------------------------------------------

Corporate Events. Notwithstanding the foregoing, in the event of a Change of
Control that is approved by the Company’s Board of Directors (and not for
avoidance of doubt if the Chang of Control is not within the Company’s control),
the Holder shall be entitled to receive from the Company or any Successor
Entity, as of the date of consummation of such Change of Control, the same type
or form of consideration (and in the same proportion), at the Black Scholes
Value of the unexercised portion of the Warrants, that is being offered and paid
to the holders of Common Stock of the Company in connection with the Change of
Control, whether that consideration be in the form of cash, stock or any
combination thereof, or whether the holders of Common Stock are given the choice
to receive from among alternative forms of consideration in connection with the
Change of Control.

4.6 Voluntary Adjustment By the Company. The Company may at any time during the
term of the Warrants reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.

4.7 Notices.

4.7.1 Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 4, the Company shall give prompt
written notice thereof to the Warrant Agent, which notice shall set forth the
Exercise Price after such adjustment and set forth a brief statement of the
facts requiring such adjustment. The Company agrees that it will provide the
Warrant Agent with any new or amended exercise terms. The Warrant Agent shall
have no obligation under any Section of this Warrant Agreement to determine
whether an adjustment made hereunder has occurred or are scheduled or
contemplated to occur or to calculate any of the adjustments set forth in this
Warrant Agreement.

4.7.2 Notices of Certain Events to Allow Exercise. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to each registered holder at its last address as it shall appear upon the
Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or

 

16



--------------------------------------------------------------------------------

share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The registered holder shall remain entitled to exercise a Warrant
during the period commencing on the date of such notice to the effective date of
the event triggering such notice except as may otherwise be expressly set forth
herein.

4.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Warrant Agreement.

4.9 Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

5. Transfer and Exchange of Warrants.

5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, duly endorsed with signatures properly
guaranteed and accompanied by appropriate instructions for transfer. Upon any
such transfer, a new Warrant representing an equal aggregate number of Warrants
shall be issued and the old Warrant shall be cancelled by the Warrant Agent. The
Warrants so cancelled shall be delivered by the Warrant Agent to the Company
from time to time upon the request and at the expense of the Company.

5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or in any Book-Entry Warrant Certificate,
each Book-Entry Warrant Certificate may be transferred only in whole and only to
the Depository, to another nominee of the Depository, to a successor depository,
or to a nominee of a successor depository; provided further, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants or Warrant Shares must also bear a restrictive legend. Upon any
such registration of transfer, the Company shall execute, and the Warrant Agent
shall countersign and deliver, in the name of the designated transferee a new
Warrant Certificate or Warrant Certificates of any authorized denomination
evidencing in the aggregate a like number of unexercised Warrants.

 

17



--------------------------------------------------------------------------------

A party requesting transfer of Warrants must provide any evidence of authority
that may be required by the Warrant Agent, including but not limited to, a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association.

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
warrant certificate for a fraction of a warrant.

5.4 Service Charges. A registered holder shall not incur any service charge for
any exchange or registration of transfer of Warrants.

5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agreement, the Warrants required to be issued pursuant to the provisions
of this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

6. Other Provisions Relating to Rights of Registered Holders of Warrants.

6.1 No Rights as Stockholder. Except as otherwise specifically provided herein,
a registered holder, solely in its capacity as a holder of a Warrant, shall not
be entitled to vote or receive dividends or be deemed the holder of share
capital of the Company for any purpose, nor shall anything contained in this
Warrant Agreement be construed to confer upon a registered holder, solely in its
capacity as the registered holder of a Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the registered holder of the Warrant Shares which it is then
entitled to receive upon the due exercise of a Warrant. In addition, nothing
contained in this Warrant Agreement shall be construed as imposing any
liabilities on a registered holder to purchase any securities (upon exercise of
a Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company. A
Warrant does not entitle the registered holder thereof to any of the rights of a
stockholder.

6.2 Lost, Stolen or Destroyed Warrants. The Warrant Agent shall issue
replacement Warrants in a form mutually agreed to by Warrant Agent and the
Company for those certificates alleged to have been lost, stolen or destroyed,
upon receipt by Warrant Agent of an open penalty surety bond satisfactory to it
and holding it and Company harmless and, at the Company’s or the Rights Agent’s
request, reimbursement to the Company and the Warrant Agent of all reasonable
expenses incidental thereto, absent notice to Warrant Agent that such
certificates have been acquired by a bona fide purchaser. Warrant Agent may, at
its option, issue replacement Warrants for mutilated certificates upon
presentation thereof without such indemnity.

 

18



--------------------------------------------------------------------------------

6.3 Authorized Shares. The Company covenants that, during the period the
Warrants are outstanding, the Company shall at all times keep reserved for
issuance under the Warrants a number of shares of Common Stock at least equal to
100% of the maximum number of shares of Common Stock as shall be necessary to
satisfy the Company’s obligation to issue shares of Common Stock under the
Warrants then outstanding (without regard to any limitations on exercise) (the
“Required Reserve Amount”); provided that at no time shall the number of shares
of Common Stock reserved pursuant to this Section 6.3 be reduced other than in
connection with any exercise of Warrants or such other event covered by
Section 4.2. The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Warrants based on the number of shares of Common Stock
issuable upon exercise of Warrants held by each holder thereof on the Issuance
Date (without regard to any limitations on exercise) (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Warrants, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Warrants shall be allocated
to the remaining holders of Warrants, pro rata based on the number of shares of
Common Stock issuable upon exercise of the Warrants then held by such holders
thereof (without regard to any limitations on exercise). If at any time while
the Warrants remains outstanding the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall promptly take all action reasonably necessary
to increase the Company’s authorized shares of Common Stock to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for the
Warrants then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than ninety (90) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its reasonable
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. Notwithstanding
the foregoing, if any such time of an Authorized Share Failure, the Company is
able to obtain the written consent of a majority of the shares of its issued and
outstanding shares of Common Stock to approve the increase in the number of
authorized shares of Common Stock, the Company may satisfy this obligation by
obtaining such consent and submitting for filing with the SEC an Information
Statement on Schedule 14C.

6.4 NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of the Warrants, and will at all times in good faith carry out all of the
provisions of the Warrants and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of the Warrants above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of the Warrants, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the Warrants then outstanding (without
regard to any limitations on exercise).

 

19



--------------------------------------------------------------------------------

7. Concerning the Warrant Agent and Other Matters.

7.1 Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance, transfer or delivery of shares of Common Stock upon the
exercise of Warrants, but the Company or the Warrant Agent shall not be
obligated to pay any transfer taxes or charges in respect of the Warrants or
such shares in connection with a transfer to a different holder. The Warrant
Agent shall not register any transfer or issue or deliver any Warrant
Certificate(s) unless or until the persons requesting the registration or
issuance shall have paid to the Warrant Agent for the account of the Company the
amount of such transfer tax and charges, if any, or shall have established to
the reasonable satisfaction of the Company and the Warrant Agent that such
transfer tax and charges, if any, have been paid.

7.2 Resignation, Consolidation, or Merger of Warrant Agent.

7.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company pursuant to the notice provisions in
Section 8.2 hereof. In the event the transfer agency relationship, if any, in
effect between the Company and the Warrant Agent terminates, the Warrant Agent
will be deemed to have resigned automatically and be discharged from its duties
under this Warrant Agreement as of the effective date of such termination. If
the office of the Warrant Agent becomes vacant by resignation or incapacity to
act or otherwise, the Company shall appoint in writing a successor Warrant Agent
in place of the Warrant Agent. If the Company shall fail to make such
appointment within a period of 30 days after it has been notified in writing of
such resignation or incapacity by the Warrant Agent or by the holder of the
Warrant (who shall, with such notice, submit his Warrant for inspection by the
Company), then the holder of any Warrant may apply to the Supreme Court of the
State of New York for the County of New York for the appointment of a successor
Warrant Agent at the Company’s cost. Any successor Warrant Agent, whether
appointed by the Company or by such court, shall be authorized under applicable
laws to exercise the powers of a transfer agent and subject to supervision or
examination by federal or state authorities. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

 

20



--------------------------------------------------------------------------------

7.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

7.2.3 Merger or Consolidation of Warrant Agent. Any Person into which the
Warrant Agent may be merged or converted or with which it may be consolidated or
any Person resulting from any merger, conversion, or consolidation to which the
Warrant Agent shall be a party, or any Person succeeding to the business of the
Warrant Agent, shall be the successor Warrant Agent under this Warrant Agreement
without any further act by the parties.

7.3 Fees and Expenses of Warrant Agent.

7.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder in accordance with
a fee schedule to be mutually agreed upon and will reimburse the Warrant Agent
upon demand for all expenditures (including the reasonable expenses and fees of
counsel) and disbursements that the Warrant Agent may reasonably incur in the
incurred in the preparation, delivery, negotiation, amendment, administration
and execution of this Warrant Agreement and the exercise and performance of its
duties hereunder.

7.3.2 Further Assurances. The Company shall perform, acknowledge and deliver or
cause to be performed, acknowledged and delivered all such further and other
acts, documents, instruments and assurances as may be reasonably required by the
Warrant Agent for the carrying out or performing by the Warrant Agent of the
provisions of this Warrant Agreement.

7.4 Liability of Warrant Agent.

7.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer, Chief Financial Officer, President or Chairman of the Board
of Directors of the Company and delivered to the Warrant Agent. The Warrant
Agent may rely upon, and be held harmless for such reliance, such statement for
any action taken or suffered by it pursuant to the provisions of this Warrant
Agreement, and shall not be held liable in connection with any delay in
receiving such statement.

7.4.2 Indemnification. The Company covenants and agrees to indemnify and to hold
the Warrant Agent harmless against any costs, expenses (including reasonable
fees of its legal counsel), losses or damages, which may be paid, incurred or
suffered by or to which it may become subject, arising from or out of, directly
or indirectly, any claims or liability resulting from its actions or omissions
as Warrant Agent pursuant hereto; provided, that such covenant and agreement
does not extend to, and the Warrant Agent shall not be indemnified with respect
to, such costs, expenses, losses and damages incurred or suffered by the Warrant
Agent as a result of, or arising out of, its gross negligence, bad faith, or
willful misconduct (each as determined in a final, non-appealable judgment of a
court of competent jurisdiction).

 

21



--------------------------------------------------------------------------------

7.4.3 Instructions. From time to time, the Company may provide the Warrant Agent
with instructions concerning the services performed by the Warrant Agent
hereunder. In addition, at any time the Warrant Agent may apply to any officer
of the Company for instruction, and may consult with legal counsel for Warrant
Agent or the Company with respect to any matter arising in connection with the
services to be performed by the Warrant Agent under this Warrant Agreement. The
Warrant Agent and its agents and subcontractors shall not be liable and shall be
indemnified by the Company for any action taken or omitted by the Warrant Agent
in reliance upon any Company instructions or upon the advice or opinion of such
counsel. The Warrant Agent shall not be held to have notice of any change of
authority of any person, until receipt of written notice thereof from the
Company.

7.4.4 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Warrant Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant; nor shall it be responsible to make
calculations under Section 3.3.8 or any adjustments required under the
provisions of Section 4 hereof or responsible for the manner, method, or amount
of any such adjustment or the ascertaining of the existence of facts that would
require any such adjustment; nor shall it by any act hereunder be deemed to make
any representation or warranty as to the authorization or reservation of any
shares of Common Stock to be issued pursuant to this Warrant Agreement or any
Warrant or as to whether any shares of Common Stock will when issued be valid
and fully paid and nonassessable.

7.4.5 Rights and Duties of Warrant Agent. (a) The Warrant Agent may consult with
legal counsel (who may be legal counsel for the Company), and the opinion or
advice of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in accordance with
such opinion or advice.

(b) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, and all such statements and recitals are and shall be deemed to
have been made by the Company only.

(c) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any holder of Warrants with respect to
any action or default by the Company, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company.

(d) The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or

 

22



--------------------------------------------------------------------------------

otherwise act as fully and freely as though it were not Warrant Agent under this
Warrant Agreement. Nothing herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other legal entity.

(e) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, bad faith or willful misconduct
(each as determined by a final judgment of a court of competent jurisdiction) in
the selection and continued employment thereof.

(f) The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it in reliance upon any certificate, statement,
instrument, opinion, notice, letter, facsimile transmission, telegram or other
document, or any security delivered to it, and believed by it to be genuine and
to have been made or signed by the proper party or parties, or upon any written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent hereunder.

(g) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

(h) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Warrant Agreement, including without
limitation obligations under applicable regulation or law.

(i) The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Warrant
Agreement or for the application by the Company of the proceeds of the issue and
sale, or exercise, of the Warrants.

(j) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants.

(k) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

 

23



--------------------------------------------------------------------------------

(l) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, the
holder of any Warrant Certificate or Book-Entry Warrant Certificate or any other
person or entity for refraining from taking such action, unless the Warrant
Agent receives written instructions signed by the Company which eliminates such
ambiguity or uncertainty to the satisfaction of Warrant Agent. The foregoing
shall not eliminate any liability that the Company may have to any registered
holder or holder of any Warrant Certificate or Book-Entry Warrant Certificate.

7.5 Limitation on Liability of Warrant Agent. Notwithstanding anything contained
herein to the contrary, the Warrant Agent’s aggregate liability during any term
of this Warrant Agreement with respect to, arising from, or arising in
connection with this Warrant Agreement, or from all services provided or omitted
to be provided under this Warrant Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company to Warrant Agent as fees and charges, but not including reimbursable
expenses, during the twelve (12) months immediately preceding the event for
which recovery from Warrant Agent is being sought. Sections 7.1, 7.3, 7.4, 7.5
and 8.15 shall survive the expiration of the Warrants, the termination of this
Warrant Agreement and the resignation, replacement or removal of the Warrant
Agent. The costs and expenses incurred in enforcing this right of
indemnification shall be paid by the Company.

7.6 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
terms and conditions herein set forth and among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of shares of Common Stock through the exercise of Warrants.

7.7 Opinion of Counsel. The Company shall provide an opinion of counsel prior to
the Issuance Date to set up a reserve of Warrants and related Common Stock. The
opinion shall state that all Warrants or Common Stock, as applicable, are:

(1) registered under the Act, or are exempt from such registration, and all
appropriate state securities law filings have been made with respect to the
warrants or shares; and

(2) validly issued, fully paid and non-assessable.

 

24



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

8.1 Successors. Subject to applicable securities laws, this Warrant Agreement
and the Warrants and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of each registered holder. The
provisions of this Warrant Agreement are intended to be for the benefit of any
holder from time to time of this Warrant Agreement and shall be enforceable by
the holder or holder of Warrant Shares.

8.2 Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be in writing and delivered by hand or sent
by registered or certified mail or overnight courier service addressed (until
another address is filed in writing by the Company with the Warrant Agent), or
by facsimile transmission (as long as the sender maintains a fax delivery report
confirming receipt by the recipient and is considered delivered when sent or if
after normal business hours the next Business Day) or by email (as long as no
bounce back is received by the sender), as follows:

SELLAS Life Sciences Group, Inc.

315 Madison Avenue, 4th Floor

New York, NY 10017

Attn: Gene Mack

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by the holder of any Warrant or by the Company to or on the Warrant
Agent shall be in writing and delivered by hand or overnight courier service
addressed (until another address is filed in writing by the Warrant Agent with
the Company) as follows:

Computershare Inc.

Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021

Attn: Client Services

8.3 Jurisdiction. The validity, interpretation, and performance of this Warrant
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Warrant Agreement shall be brought
and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenience forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 8.2 hereof. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.

8.4 Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than

 

25



--------------------------------------------------------------------------------

the parties hereto and the registered holders of the Warrants, any right,
remedy, or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the registered holders of the Warrants.

8.5 Examination of the Warrant Agreement. A copy of this Warrant Agreement shall
be available at all reasonable times at the office of the Warrant Agent, for
inspection by the registered holder of any Warrant. The Warrant Agent may
require any such holder to submit his Warrant for inspection by it.

8.6 Counterparts. This Warrant Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. A signature to this Warrant
Agreement transmitted electronically shall have the same authority, effect, and
enforceability as an original signature.

8.7 Effect of Headings. The Section headings herein are for convenience only and
are not part of this Warrant Agreement and shall not affect the interpretation
thereof.

8.8 Amendments. All modifications or amendments, including any amendment to
increase the Warrant Price or shorten the Exercise Period, shall require the
written consent of the registered holders of Warrants equal to at least 67% of
the Warrant Shares issuable upon exercise of all then outstanding Warrants. As a
condition precedent to the Warrant Agent’s execution of any amendment, the
Company shall deliver to the Warrant Agent a certificate from an Authorized
Officer that states that the proposed amendment is in compliance with the terms
of this Section 8.8. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of this Warrant
Agreement unless the same consideration is also offered to all holders of the
Warrants. Notwithstanding anything in this Warrant Agreement to the contrary,
the Warrant Agent shall not be required to execute any supplement or amendment
to this Warrant Agreement that it has determined would adversely affect its own
rights, duties, obligations or immunities under this Warrant Agreement. No
supplement or amendment to this Warrant Agreement shall be effective unless duly
executed by the Warrant Agent.

8.9 Severability. Wherever possible, each provision of this Warrant Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant Agreement; provided, however, that if such prohibited and invalid
provision shall adversely affect the rights, immunities, liabilities, duties or
obligations of the Warrant Agent, the Warrant Agent shall be entitled to resign
immediately upon written notice to the Company.

8.10 Restrictions. Each registered holder acknowledges that the Warrant Shares
acquired upon the exercise of a Warrant, if not registered, and the registered
holder does not utilize cashless exercise, will have restrictions upon resale
imposed by state and federal securities laws.

 

26



--------------------------------------------------------------------------------

8.11 Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of a registered holder shall operate as
a waiver of such right or otherwise prejudice such a registered holder’s rights,
powers or remedies. Without limiting any other provision of this Warrant
Agreement or the Underwriting Agreement, if the Company willfully and knowingly
fails to comply with any provision of this Warrant Agreement or the Warrants,
which results in any material damages to a registered holder, the Company shall
pay such registered holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the registered holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

8.12 Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the registered holder to exercise a Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of a
registered holder, shall give rise to any liability of each registered holder
for the purchase price of any Common Stock or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

8.13 Remedies. The registered holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Warrant Agreement
and hereby agrees to waive and not to assert the defense in any action for
specific performance that a remedy at law would be adequate. Notwithstanding the
foregoing or anything else herein to the contrary, other than as expressly
provided in Section 3.3.2, Section 3.4 or Section 4.5 hereof, if the Company is
for any reason unable to issue and deliver Warrant Shares upon exercise of this
Warrant as required pursuant to the terms hereof, the Company shall have no
obligation to pay to the holder any cash or other consideration or otherwise
“net cash settle” this Warrant; provided that the foregoing shall not limit or
supersede the applicability of Section 4.5 hereof.

8.14 Confidentiality. The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party,
including inter alia, personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Warrant Agreement including the fees for services set forth in a mutually agreed
upon schedule shall remain confidential, and shall not be voluntarily disclosed
to any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions).

8.15 Consequential Damages. Neither party to this Warrant Agreement shall be
liable to the other party for any consequential, indirect, special or incidental
damages under any provisions of this Warrant Agreement or for any consequential,
indirect, punitive, special or incidental damages arising out of any act or
failure to act hereunder even if that party has been advised of or has foreseen
the possibility of such damages.

 

27



--------------------------------------------------------------------------------

8.16 Force Majeure. Notwithstanding anything to the contrary contained herein,
the Warrant Agent will not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

9. Certain Definitions. For purposes of this Warrant Agreement, the following
terms shall have the following meanings:

9.1 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

9.2 “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

9.3 “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 11. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

28



--------------------------------------------------------------------------------

9.4 “Black Scholes Value” means the value of the Warrants based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the first public announcement of
the applicable Change of Control, or, if the Change of Control is not publicly
announced, the date the Change of Control is consummated, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the Warrants as of such date of
request, (ii) an expected volatility equal to the lesser of (x) 100% and (y) the
volatility obtained from the HVT function on Bloomberg for the 30 Trading Day
period beginning with the First Trading Day immediately following the public
announcement of the applicable Change of Control (iii) the underlying price per
share used in such calculation shall be the greater of (a) the highest Weighted
Average Price during the five (5) Trading Days prior to the closing of the
Change of Control and (b) the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
such Change of Control, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

9.5 “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
or executive order to remain closed.

9.6 “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.
Notwithstanding anything herein to the contrary, any transaction or series of
transaction that, directly or indirectly, results in the Company or the
Successor Entity not having Common Stock or common stock, as applicable,
registered under the 1934 Act and listed on an Eligible Market shall be deemed a
Change of Control.

9.7 “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the

 

29



--------------------------------------------------------------------------------

principal securities exchange or trading market for such security, the last
closing bid price or last trade price, respectively, of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly
Pink OTC Markets Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 11. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.

9.8 “Common Stock” means (i) the Company’s shares of Common Stock and (ii) any
share capital into which such Common Stock shall have been changed or any share
capital resulting from a reclassification of such Common Stock.

9.9 “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

9.10 “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

9.11 “Expiration Date” means the date that is sixty (60) months after the
Issuance Date or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday, as the same may be extended pursuant to
Section 3.3.7.

9.12 “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer

 

30



--------------------------------------------------------------------------------

were not outstanding; or (z) such number of shares of Common Stock such that all
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such purchase, tender or exchange offer, become collectively
the beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least
50% of the outstanding shares of Common Stock, or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock,
or (v) reorganize, recapitalize or reclassify its shares of Common Stock,
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock, (y) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock not held by all such Subject Entities as of the Issuance Date calculated
as if any shares of Common Stock held by all such Subject Entities were not
outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their Common Stock without approval of the stockholders
of the Company or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

9.13     “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

9.14     “Merger Event” means any of the following: (i) a sale, lease or other
transfer of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity, or (iii) any sale by holders of the
outstanding voting equity securities of the Company in a single transaction or
series of related transactions of shares constituting a majority of the
outstanding combined voting power of the Company.

 

31



--------------------------------------------------------------------------------

9.15     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

9.16    “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
stock or equivalent equity security is quoted or listed on an Eligible Market
(or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

9.17    “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

9.18    “Principal Market” means the principal securities exchange or securities
market on which the Common Shares are then traded.

9.19    “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of the
Notice of Exercise.

9.20     “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

9.21     “Successor Entity” means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

9.22     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

9.23     “Transaction Documents” means any agreement entered into by and between
the Company and the Holder, as applicable.

9.24     “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the

 

32



--------------------------------------------------------------------------------

electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
time (or such other time as such market publicly announces is the official close
of trading), as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest Closing Bid Price and the lowest closing ask price of any of the
market makers for such security as reported in the OTC Link or “pink sheets” by
OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 11 with
the term “Weighted Average Price” being substituted for the term “Exercise
Price.” All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.

[Remainder of page intentionally left blank. Signature page follows.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

SELLAS LIFE SCIENCES GROUP, INC. By:   LOGO [g610765g00r78.jpg] Name:   Gene
Mack Title:   Chief Financial Officer COMPUTERSHARE INC. By:   LOGO
[g610765g01n22.jpg] Name:   Collin Ekeogu Title:   Manager, Corporate Actions
COMPUTERSHARE TRUST COMPANY, N.A. By:   LOGO [g610765g01n22.jpg] Name:   Collin
Ekeogu Title:   Manager, Corporate Actions

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF GLOBAL CERTIFICATE]

SELLAS LIFE SCIENCES GROUP, INC.

WARRANT CERTIFICATE

THIS CERTIFIES THAT, for value received is the registered holder of a Warrant or
Warrants (the “Warrant “) expiring the date sixty (60) months after the Initial
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next day that is not a Holiday, subject to extension in certain events
(“Expiration Date”), to purchase                     fully paid and
non-assessable shares (“Shares”) of Common Stock, par value $0.0001 per share
(“Common Stock”), of SELLAS Life Science Group, Inc., a Delaware corporation
(the “Company”). The Warrant entitles the holder thereof to purchase from the
Company such number of shares of Common Stock at the price of $2.10 per share
(subject to adjustment), upon surrender of this Warrant Certificate and payment
of the Warrant Price to Computershare Inc. and Computershare Trust Company, N.A.
(collectively, the “Warrant Agent”), at its offices designated for such purpose,
but only subject to the conditions set forth herein and in the Warrant Agreement
between the Company and the Warrant Agent (as may be amended from time to time,
the “Warrant Agreement”). The Warrant Agreement provides that upon the
occurrence of certain events, the Warrant Price and the number of Shares
purchasable hereunder, set forth on the face hereof, may, subject to certain
conditions, be adjusted. The term “Warrant Price” as used in this Warrant
Certificate refers to the price per share of Common Stock at which Shares may be
purchased at the time the Warrant is exercised. Capitalized terms used and not
defined herein shall have the meanings set forth in the Warrant Agreement.

No fraction of a Share will be issued upon any exercise of a Warrant. If the
holder of a Warrant would be entitled to receive a fraction of a Share upon any
exercise of a Warrant, the Company shall, at its election, either pay a cash
adjustment in respect of such fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up such fraction to the next whole
share.

Upon any exercise of the Warrant for less than the total number of full Shares
provided for herein, there shall be issued to the registered holder hereof or
the registered holder’s assignee a new Warrant Certificate covering the number
of Shares for which the Warrant has not been exercised, provided that such
holder has previously surrendered this Warrant to the Warrant Agent.

Upon surrender of the Warrant Certificate for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer, the Warrant Agent shall register the transfer. A new Warrant
Certificate or Warrant Certificates evidencing in the aggregate a like number of
Warrants shall be issued and the old Warrant Certificate shall be canceled.



--------------------------------------------------------------------------------

Warrant Certificates, when surrendered to the Warrant Agent, may be transferred
or exchanged in the manner and subject to the limitations provided in the
Warrant Agreement, but without payment of any service charge, for another
Warrant Certificate or Warrant Certificates evidencing in the aggregate a like
number of Warrants.

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

This Warrant Certificate does not entitle the registered holder to any of the
rights of a stockholder of the Company.

 

SELLAS LIFE SCIENCES GROUP, INC.

By:      

 

Name:   Title:   COUNTERSIGNED: COMPUTERSHARE INC. as Warrant Agent

By:      

 

Authorized Officer  

COMPUTERSHARE TRUST COMPANY, N.A.

as Warrant Agent

By:      

 

Authorized Officer

[Signature page to Warrant Certificate]



--------------------------------------------------------------------------------

ELECTION TO PURCHASE FORM

(to be executed by the registered holder in order to exercise Warrants)

The undersigned registered holder irrevocably elects to exercise Warrants to
                purchase                 shares of Common Stock represented by
this Warrant Certificate and to purchase such shares of Common Stock issuable
upon the exercise of such Warrants, and requests that such shares shall be
issued in the name of

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

and be delivered to:

 

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

and, at the sole election of the registered holder, if such number of Warrants
shall not be all the Warrants evidenced by this Warrant Certificate, that a new
Warrant Certificate for the balance of such Warrants be registered in the name
of, and delivered to, the registered holder at the address stated below:

 

Dated:  

 

 

(SIGNATURE)

 

 

 

(ADDRESS)

 

 

 

(TAX IDENTIFICATION NUMBER)



--------------------------------------------------------------------------------

ASSIGNMENT

(to be executed by the registered holder in order to assign Warrants)

For Value Received,                             hereby sells, assigns, and
transfers unto

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

and be delivered to:

 

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

Warrants to purchase                     shares of Common Stock represented by
this Warrant Certificate, and hereby irrevocably constitutes and appoints
                    Attorney to transfer this Warrant Certificate on the books
of the Company, with full power of substitution in the premises.

 

Dated:  

 

 

(SIGNATURE)

The signature to the assignment of the Subscription Form must correspond to the
name written upon the face of this Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever, and must be
guaranteed by a commercial bank or trust company or a member firm of the
American Stock Exchange, New York Stock Exchange, Pacific Stock Exchange or
Chicago Stock Exchange.

 

- 4 -



--------------------------------------------------------------------------------

Exhibit B

[FORM OF CERTIFICATED WARRANT]

SELLAS LIFE SCIENCES GROUP, INC

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:            

Number of Shares of Common Stock:                    

Date of Issuance: July 16, 2018 (“Issuance Date”)

SELLAS Life Sciences Group, a company organized under the laws of Delaware (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, [HOLDER], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, at any time or times on or
after July 16, 2018 (the “Initial Exercisability Date”), but not after 11:59
p.m., New York time, on the Expiration Date, (as defined below),
                     (                    ) fully paid non-assessable shares of
Common Stock (as defined below), subject to adjustment as provided herein (the
“Warrant Shares”). Except as otherwise defined herein, capitalized terms in this
Warrant to Purchase Common Stock (including any Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, this “Warrant”), shall
have the meanings set forth in Section 16. This Warrant is one of the Warrants
to Purchase Common Stock (the “Warrants”) issued pursuant to (i) that certain
Underwriting Agreement, dated as of July 12, 2018 (the “Subscription Date”) by
and between the Company, Cantor Fitzgerald & Co. and Oppenheimer & Co. Inc.,
(ii) the Company’s Registration Statement on Form S-1 (File number 333-225140)
(the “Registration Statement”). This Warrant shall initially be issued and
maintained in the form of a security held in book-entry form and the Depository
Trust Company or its nominee (“DTC”) shall initially be the sole registered
holder of this Warrant, subject to a Holder’s right to elect to receive a
Warrant in certificated form pursuant to the terms of the Warrant Agent
Agreement, in which case this sentence shall not apply.

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by delivery (whether via
facsimile, electronic mail or otherwise) of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. Within one (1) Trading Day following the delivery of
the Exercise Notice, the Holder shall make payment to the Company of an amount
equal to the Exercise Price in effect on the date of such exercise multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash by wire transfer of immediately available
funds or, if the provisions of Section 1(d) are applicable, by notifying the
Company that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined in Section 1(d)). The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder, nor shall any
ink-original signature or medallion guarantee (or other type of guarantee or

 

- 5 -



--------------------------------------------------------------------------------

notarization) with respect to any Exercise Notice be required. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares and the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within three (3) Trading Days of the date on which the final Exercise Notice is
delivered to the Company. On or before the first (1st) Trading Day following the
date on which the Holder has delivered the applicable Exercise Notice, the
Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of the Exercise Notice, in the form attached to the
Exercise Notice, to the Holder and the Company’s transfer agent (the “Transfer
Agent”). So long as the Holder delivers the Aggregate Exercise Price (or notice
of a Cashless Exercise) on or prior to the first (1st) Trading Day following the
date on which the Exercise Notice has been delivered to the Company, then on or
prior to the earlier of (i) the second (2nd) Trading Day and (ii) the number of
Trading Days comprising the Standard Settlement Period, in each case following
the date on which the Exercise Notice has been delivered to the Company, or, if
the Holder does not deliver the Aggregate Exercise Price (or notice of a
Cashless Exercise) on or prior to the first (1st) Trading Day following the date
on which the Exercise Notice has been delivered to the Company, then on or prior
to the first (1st) Trading Day following the date on which the Aggregate
Exercise Price (or notice of a Cashless Exercise) is delivered (such earlier
date, the “Share Delivery Date”), the Company shall (X) provided that the
Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. If the Company
fails for any reason to deliver to such registered holder or Participant, as the
case may be, the Warrant Shares subject to an exercise notice by the Share
Delivery Date, the Company shall pay to the registered holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Warrant Shares
subject to such exercise (based on the Weighted Average Price of the Common
Stock on the date of the applicable exercise notice), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Share
Delivery Date until such Warrant Shares are delivered or the registered holder
rescinds such exercise. The Company shall be responsible for all fees and
expenses of the Transfer Agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any, including without limitation for
same day processing. Upon delivery of the Exercise Notice, the Holder shall be
deemed for all corporate purposes to have become the holder of record and
beneficial owner of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be. If this Warrant is physically delivered to
the Company in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event

 

- 6 -



--------------------------------------------------------------------------------

later than three (3) Trading Days after any exercise and at its own expense,
issue and deliver to the Holder (or its designee) a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the number of Warrant
Shares issuable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional Warrant Shares are to be issued upon the exercise of this Warrant,
but rather the number of Warrant Shares to be issued shall be rounded to the
nearest whole number. The Company shall pay any and all transfer, stamp,
issuance and similar taxes, costs and expenses (including, without limitation,
fees and expenses of the Transfer Agent) which may be payable with respect to
the issuance and delivery of Warrant Shares upon exercise of this Warrant. The
Company’s obligations to issue and deliver Warrant Shares in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination; provided, however, that the
Company shall not be required to deliver Warrant Shares with respect to an
exercise prior to the Holder’s delivery of the Aggregate Exercise Price (or
notice of a Cashless Exercise) with respect to such exercise.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $2.10
per share, subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. If either (I) the Company
shall fail for any reason or for no reason on or prior to the applicable Share
Delivery Date, (x) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, to issue to the Holder a certificate for
the number of shares of Common Stock to which the Holder is entitled and
register such Common Stock on the Company’s share register or (y) if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, to credit the Holder’s balance account with DTC, for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of this Warrant or (II) a registration statement (which may be the
Registration Statement) covering the issuance or resale of the Warrant Shares
that are the subject of the Exercise Notice (the “Exercise Notice Warrant
Shares”) is not available for the issuance or resale, as applicable, of such
Exercise Notice Warrant Shares and (x) the Company fails to promptly, but in no
event later than one (1) Business Day after such registration statement becomes
unavailable, to so notify the Holder and (y) the Company is unable to deliver
the Exercise Notice Warrant Shares electronically without any restrictive legend
by crediting such aggregate number of Exercise Notice Warrant Shares to the
Holder’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian system (the event described in the immediately foregoing
clause (II) is hereinafter referred to as a “Notice Failure” and, together with
the event described in clause (I) above, an “Exercise Failure”), then, in
addition to all other remedies available to the Holder, if on or prior to the
applicable Share Delivery Date either (I) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, the Company
shall fail to issue and deliver a certificate to the Holder and register such
shares of Common Stock on the Company’s share register or, if the Transfer Agent
is participating in the DTC Fast Automated Securities Transfer Program, credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exercise hereunder or pursuant
to the Company’s obligation pursuant to clause (ii) below or (II) a Notice
Failure occurs, and if on or after such Trading Day the Holder purchases (in an
open market transaction or otherwise) Common Stock to deliver in satisfaction of

 

- 7 -



--------------------------------------------------------------------------------

a sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Trading Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy- In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such Holder’s
balance account with DTC for such shares of Common Stock shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC, as applicable, and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Exercise Date and ending on the applicable
Share Delivery Date. Nothing shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
Warrant Shares (or to electronically deliver such Warrant Shares) upon the
exercise of this Warrant as required pursuant to the terms hereof. While this
Warrant is outstanding, the Company shall cause its transfer agent to
participate in the DTC Fast Automated Securities Transfer Program. In addition
to the foregoing rights, (i) if the Company fails to deliver the applicable
number of Warrant Shares upon an exercise pursuant to Section 1 by the
applicable Share Delivery Date, then the Holder shall have the right to rescind
such exercise in whole or in part and retain and/or have the Company return, as
the case may be, any portion of this Warrant that has not been exercised
pursuant to such Exercise Notice; provided that the rescission of an exercise
shall not affect the Company’s obligation to make any payments that have accrued
prior to the date of such notice pursuant to this Section 1(c) or otherwise, and
(ii) if a registration statement (which may be the Registration Statement)
covering the issuance or resale of the Warrant Shares that are subject to an
Exercise Notice is not available for the issuance or resale, as applicable, of
such Exercise Notice Warrant Shares and the Holder has submitted an Exercise
Notice prior to receiving notice of the non-availability of such registration
statement and the Company has not already delivered the Warrant Shares
underlying such Exercise Notice electronically without any restrictive legend by
crediting such aggregate number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit / Withdrawal At Custodian system, the
Holder shall have the option, by delivery of notice to the Company, to
(x) rescind such Exercise Notice in whole or in part and retain or have
returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Exercise Notice; provided that the rescission of an
Exercise Notice shall not affect the Company’s obligation to make any payments
that have accrued prior to the date of such notice pursuant to this Section 1(c)
or otherwise, and/or (y) switch some or all of such Exercise Notice from a cash
exercise to a Cashless Exercise.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement (which may be the Registration Statement)
covering the issuance or resale of the Exercise Notice Warrant Shares is not
available for the issuance or resale, as applicable, of such Exercise Notice
Warrant Shares, the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise

 

- 8 -



--------------------------------------------------------------------------------

Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):

 

  Net Number = (A x B) - (A x C)                                            B   
  For purposes of the foregoing formula:   

 

  A=   the total number of shares with respect to which this Warrant is then
being exercised.   B=   as applicable: (i) the Closing Sale Price of the Common
Stock on the Trading Day immediately preceding the date of the applicable
Exercise Notice if such Exercise Notice is (1) both executed and delivered
pursuant to Section 1(a) hereof on a day that is not a Trading Day or (2) both
executed and delivered pursuant to Section 1(a) hereof on a Trading Day prior to
the opening of “regular trading hours” (as defined in Rule 600(b)(64) of
Regulation NMS promulgated under the federal securities laws) on such Trading
Day, (ii) at the option of the Holder, either (y) the Weighted Average Price on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock as of the time of the Holder’s
execution of the applicable Exercise Notice if such Exercise Notice is executed
during “regular trading hours” on a Trading Day and is delivered within two
(2) hours thereafter (including until two (2) hours after the close of “regular
trading hours” on a Trading Day) pursuant to Section 1(a) hereof or (iii) the
Closing Sale Price of the Common Stock on the date of the applicable Exercise
Notice if the date of such Exercise Notice is a Trading Day and such Exercise
Notice is both executed and delivered pursuant to Section 1(a) hereof after the
close of “regular trading hours” on such Trading Day.   C=   the Exercise Price
then in effect for the applicable Warrant Shares at the time of such exercise.

If Warrant Shares are issued in such a cashless exercise, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended, the Warrant Shares shall take on the
registered characteristics of the Warrants being exercised, and the holding
period of the Warrants being exercised may be tacked on to the holding period of
the Warrant Shares. The Company agrees not to take any position contrary to this
Section 1(d).

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 11.

(f) Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and

 

- 9 -



--------------------------------------------------------------------------------

conditions of this Warrant and any such exercise shall be null and void and
treated as if never made, to the extent that after giving effect to such
exercise, the Holder together with the other Attribution Parties collectively
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such exercise. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by the Holder
or any of the other Attribution Parties and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
(including, without limitation, any convertible notes or convertible preferred
stock or warrants, including the other Warrants) beneficially owned by the
Holder or any other Attribution Party subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 1(f). For
purposes of this Section 1(f), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q
and Current Reports on Form 8-K or other public filing with the Securities and
Exchange Commission (the “SEC”), as the case may be, (y) a more recent public
announcement by the Company or (z) any other written notice by the Company or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 1(f), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of Common Stock to the
Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not

 

- 10 -



--------------------------------------------------------------------------------

have the power to vote or to transfer the Excess Shares. As soon as reasonably
practicable after the issuance of the Excess Shares has been deemed null and
void, the Company shall return to the Holder the exercise price paid by the
Holder for the Excess Shares. Upon delivery of a written notice to the Company,
the Holder may from time to time increase or decrease the Maximum Percentage to
any other percentage not in excess of 4.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Warrants that is
not an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Warrant in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the 1934 Act. No prior inability to exercise this Warrant pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(f) to the
extent necessary to correct this paragraph or any portion of this paragraph
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 1(f) or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitation contained in this paragraph may not be waived and shall apply to a
successor holder of this Warrant.

(g) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock at least equal to 100% of the maximum number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the “Required Reserve Amount”); provided
that at no time shall the number of shares of Common Stock reserved pursuant to
this Section 1(g) be reduced other than in connection with any exercise of
Warrants or such other event covered by Section 2(c) below. The Required Reserve
Amount (including, without limitation, each increase in the number of shares so
reserved) shall be allocated pro rata among the holders of the Warrants based on
the number of shares of Common Stock issuable upon exercise of Warrants held by
each holder thereof on the Issuance Date (without regard to any limitations on
exercise) (the “Authorized Share Allocation”). In the event that a holder shall
sell or otherwise transfer any of such holder’s Warrants, each transferee shall
be allocated a pro rata portion of such holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Warrants shall be allocated to the remaining holders of Warrants, pro
rata based on the number of shares of Common Stock issuable upon exercise of the
Warrants then held by such holders thereof (without regard to any limitations on
exercise).

(h) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount (an “Authorized Share Failure”), then the
Company shall promptly take all action reasonably necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after

 

- 11 -



--------------------------------------------------------------------------------

the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its reasonable best efforts to solicit its stockholders’ approval of
such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding shares of Common Stock to approve the increase in the
number of authorized shares of Common Stock, the Company may satisfy this
obligation by obtaining such consent and submitting for filing with the SEC an
Information Statement on Schedule 14C.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Intentionally omitted.

(b) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

(c) Adjustment Upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(c) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company’s Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 2(d) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant
to Section 2 above, if, on or after the Subscription Date and on or prior to the
Expiration Date, the Company shall declare or make any dividend or other
distribution of its assets (or rights

 

- 12 -



--------------------------------------------------------------------------------

to acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property, options, evidence of indebtedness or any
other assets by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations or restrictions on exercise
of this Warrant, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, that to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Distribution to such extent (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Distribution (and beneficial ownership) to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time or times as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such
limitation).

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time on or after the Subscription Date and on or prior to the
Expiration Date the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issuance or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such Common Stock as a result of such Purchase Right
(and beneficial ownership) to such extent) and such Purchase Right to such
extent shall be held in abeyance for the benefit of the Holder until such time
or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right to be
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 

- 13 -



--------------------------------------------------------------------------------

(b) Fundamental Transaction.The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4(b), including agreements to deliver to the Holder
in exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of each Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Sections 3 and 4(a) above, which shall continue to be
receivable thereafter)) issuable upon the exercise of this Warrant prior to the
applicable Fundamental Transaction, such shares of common stock (or its
equivalent) of the Successor Entity (including its Parent Entity) which the
Holder would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant), as adjusted in accordance with the provisions of this
Warrant. Notwithstanding the foregoing, and without limiting Section 1(f)
hereof, the Holder may elect, at its sole option, by delivery of written notice
to the Company to waive this Section 4(b) to permit the Fundamental Transaction
without the assumption of this Warrant. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of each Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction but prior to the Expiration Date, in lieu of the shares
of the Common Stock (or other securities, cash, assets or other property (except
such items still issuable under Sections 3 and 4(a) above, which shall continue
to be receivable thereafter)) issuable upon the exercise of the Warrant prior to
such Fundamental Transaction, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) (collectively, the “Corporate Event Consideration”) which
the Holder would have been entitled to receive upon the happening of the
applicable Fundamental Transaction had this Warrant been exercised immediately
prior to the applicable Fundamental Transaction (without regard to

 

- 14 -



--------------------------------------------------------------------------------

any limitations on the exercise of this Warrant). The provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Holder. The provisions of this Section 4(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events.
Notwithstanding the foregoing, in the event of a Change of Control, that is
approved by the Company’s Board of Directors (and not for avoidance of doubt if
the Chang of Control is not within the Company’s control), the Holder shall be
entitled to receive from the Company or any Successor Entity, as of the date of
consummation of such Change of Control, the same type or form of consideration
(and in the same proportion), at the Black Scholes Value of the unexercised
portion of this Warrant, that is being offered and paid to the holders of Common
Stock of the Company in connection with the Change of Control, whether that
consideration be in the form of cash, stock or any combination thereof, or
whether the holders of Common Stock are given the choice to receive from among
alternative forms of consideration in connection with the Change of Control.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the Warrants then outstanding (without
regard to any limitations on exercise).

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of capital stock of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

 

- 15 -



--------------------------------------------------------------------------------

7.     REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Warrants. If this Warrant is not held in global form through
DTC (or any successor depository), whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to
Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder which,
when added to the number of shares of Common Stock underlying the other new
Warrants issued in connection with such issuance, does not exceed the number of
Warrant Shares then underlying this Warrant), (iii) shall have an issuance date,
as indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.

(e) Warrant Register. If this Warrant is held in global form through DTC (or any
successor depository), the Warrant Agent shall register this Warrant, upon
records to be maintained by the Warrant Agent for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. If this
Warrant is not held in global form through DTC (or any successor depository),
the Company and the Warrant Agent may deem and treat the registered Holder of
this Warrant as the absolute owner hereof for the purpose of any exercise hereof
or any distribution to the Holder, and for all other purposes, absent actual
notice to the contrary.

8.     NOTICES. Whenever notice is required to be given under this Warrant,
including, without limitation, an Exercise Notice, unless otherwise provided
herein, such notice shall be given in writing, (i) if delivered (a) from within
the domestic United States, by first-class

 

- 16 -



--------------------------------------------------------------------------------

registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, electronic mail or by facsimile or (b) from outside
the United States, by International Federal Express, electronic mail or
facsimile, and (ii) will be deemed given (A) if delivered by first-class
registered or certified mail domestic, three (3) Business Days after so mailed,
(B) if delivered by nationally recognized overnight carrier, one (1) Business
Day after so mailed, (C) if delivered by International Federal Express, two
(2) Business Days after so mailed and (D) at the time of transmission, if
delivered by electronic mail to each of the email addresses specified in this
Section 8 prior to 5:00 p.m. (New York time) on a Trading Day, (E) the next
Trading Day after the date of transmission, if delivered by electronic mail to
each of the email addresses specified in this Section 8 on a day that is not a
Trading Day or later than 5:00 p.m. (New York time) on any Trading Day and
(F) if delivered by facsimile, upon electronic confirmation of receipt of such
facsimile, and will be delivered and addressed as follows:

(i) if to the Company, to:

SELLAS Life Sciences Group, Inc.

315 Madison Avenue, 4th Floor

New York, NY 10017

Attn: Gene Mack

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation; provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder. It is expressly understood and agreed that the time of exercise
specified by the Holder in each Exercise Notice shall be definitive and may not
be disputed or challenged by the Company.

9.     AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions
of this Warrant may be amended or waived and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.

10.     GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Warrant shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of

 

- 17 -



--------------------------------------------------------------------------------

law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address set forth in Section 8(i)
above or such other address as the Company subsequently delivers to the Holder
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder. If either party shall commence an
action, suit or proceeding to enforce any provisions of this Warrant, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for their reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

11.     DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

12.     REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and any other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall

 

- 18 -



--------------------------------------------------------------------------------

limit the right of the Holder to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required. Notwithstanding the foregoing or anything else herein to the contrary,
other than as expressly provided in Section 1(a), Section 1(c) or Section 2(d)
hereof, if the Company is for any reason unable to issue and deliver Warrant
Shares upon exercise of this Warrant as required pursuant to the terms hereof,
the Company shall have no obligation to pay to the holder any cash or other
consideration or otherwise “net cash settle” this Warrant; provided that the
foregoing shall not limit or supersede the applicability of Section 4(b) hereof.

13.     TRANSFER. This Warrant and the Warrant Shares may be offered for sale,
sold, transferred, pledged or assigned without the consent of the Company.

14.     SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this Warrant
is prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Warrant so long as this Warrant as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

15.     DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

16.     WARRANT AGENT AGREEMENT. If this Warrant is held in global form through
DTC (or any successor depositary), this Warrant is issued subject to the Warrant
Agent Agreement. To the extent any provision of this Warrant conflicts with the
express provisions of the Warrant Agent Agreement, the provisions of this
Warrant shall govern and be controlling.

 

- 19 -



--------------------------------------------------------------------------------

17.     CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

(a)     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(b)     “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Subscription Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(c)     “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 11. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

“Black Scholes Value” means the value of this Warrant based on the Black-
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the first public announcement of
the applicable Change of Control, or, if the Change of Control is not publicly
announced, the date the Change of Control is consummated, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the

 

- 20 -



--------------------------------------------------------------------------------

U.S. Treasury rate for a period equal to the remaining term of this Warrant as
of such date of request, (ii) an expected volatility equal to the lesser of
(x) 100% and (y) the 30 day volatility obtained from the HVT function on
Bloomberg as of the Trading Day immediately following the public announcement of
the applicable Change of Control, (iii) the underlying price per share used in
such calculation shall be the greater of (a) the highest Weighted Average Price
during the five (5) Trading Days prior to the closing of the Change of Control
and (b) the sum of the price per share being offered in cash, if any, plus the
value of any non-cash consideration, if any, being offered in such Change of
Control, (iv) a zero cost of borrow and (v) a 360 day annualization factor.

(d)     “Bloomberg” means Bloomberg Financial Markets.

(e)     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(f)     “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.
Notwithstanding anything herein to the contrary, any transaction or series of
transaction that, directly or indirectly, results in the Company or the
Successor Entity not having Common Stock or common stock, as applicable,
registered under the 1934 Act and listed on an Eligible Market shall be deemed a
Change of Control.

(g)     “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average

 

- 21 -



--------------------------------------------------------------------------------

of the bid prices, or the ask prices, respectively, of any market makers for
such security as reported in the OTC Link or “pink sheets” by OTC Markets Group
Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 11. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(h)     “Common Stock” means (i) the Company’s Common Stock, par value $0.0001
per share, and (ii) any capital stock into which such Common Stock shall have
been changed or any capital stock resulting from a reclassification of such
Common Stock.

(i)     “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

(j)     “Eligible Market” means The NASDAQ Capital Market, the NYSE American
LLC, The NASDAQ Global Select Market, The NASDAQ Global Market or The New York
Stock Exchange, Inc.

(k)     “Expiration Date” means the date sixty (60) months after the Initial
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next day that is not a Holiday.

(l)     “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the 1934 Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with

 

- 22 -



--------------------------------------------------------------------------------

any Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its shares of Common Stock, (B) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any Subject Entity individually or the Subject
Entities in the aggregate to be or become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the
Subscription Date calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

(m)     “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

(n)     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(o)     “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
stock or equivalent equity security is quoted or listed on an Eligible Market
(or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

(p)     “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

- 23 -



--------------------------------------------------------------------------------

(q)     “Principal Market” means the principal securities exchange or securities
market on which the Common Shares are then traded.

(r)     “Required Holders” means the holders of the Warrants representing at
least a majority of the shares of Common Stock underlying the Warrants then
outstanding.

(s)     “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, for the Company’s primary trading market
or quotation system with respect to the Common Stock that is in effect on the
date of receipt of an applicable Exercise Notice.

(t)     “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(u)     “Successor Entity” means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

(v)     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

(w)     “Transaction Documents” means any agreement entered into by and between
the Company and the Holder, as applicable.

(x)     “Warrant Agent Agreement” means that certain Warrant Agent Agreement,
dated as of the Initial Exercise Date, between the Company and the Warrant
Agent.

(y)     “Warrant Agent” means Computershare Inc., a Delaware corporation, and
its wholly-owned subsidiary, Computershare Trust Company, N.A., a federally
chartered trust company.

(z)     “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest Closing Bid Price and the lowest
closing ask price of any of the market makers for such security as reported in

 

- 24 -



--------------------------------------------------------------------------------

the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 11 with the term “Weighted Average Price”
being substituted for the term “Exercise Price.” All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

[Signature Page Follows]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

SELLAS LIFE SCIENCES GROUP, INC.

By:       

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

SELLAS LIFE SCIENCES GROUP, INC.

The undersigned holder hereby exercises the right to
purchase                     shares of Common Stock (“Warrant Shares”) of SELLAS
Life Sciences Group, Inc., a company organized under the laws of Delaware (the
“Company”), evidenced by the attached Warrant to Purchase Common Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                     a “Cash Exercise” with respect to                     
Warrant Shares;

   and/or

                     a “Cashless Exercise” with respect to                     
Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$             to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Date:                      ,             

 

    Name of Registered Holder

By:       

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
on or prior to the applicable Share Delivery Date.

 

SELLAS LIFE SCIENCES GROUP, INC.

By:       

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C

Form of Warrant Certificate Request Notice

WARRANT CERTIFICATE REQUEST NOTICE

To: Computer Share Inc. as Warrant Agent for SELLAS Life Sciences Group, Inc.
(the “Company”)

The undersigned Holder of Common Stock Purchase Warrants (“Warrants”) in the
form of Global Warrants issued by the Company hereby elects to receive a
Definitive Certificate evidencing the Warrants held by the Holder as specified
below:

 

1. Name of Holder of Warrants in form of Global
Warrants:                            

 

2. Name of Holder in Definitive Certificate (if different from name of Holder of
Warrants in form of Global Warrants):                            

 

3. Number of Warrants in name of Holder in form of Global
Warrants:                            

 

4. Number of Warrants for which Definitive Certificate shall be
issued:                            

 

5. Number of Warrants in name of Holder in form of Global Warrants after
issuance of Definitive Certificate, if any:                            

 

6. Definitive Certificate shall be delivered to the following address:

 

 

 

 

 

The undersigned hereby acknowledges and agrees that, in connection with this
Warrant Exchange and the issuance of the Definitive Certificate, the Holder is
deemed to have surrendered the number of Warrants in form of Global Warrants in
the name of the Holder equal to the number of Warrants evidenced by the
Definitive Certificate.

 

[SIGNATURE OF HOLDER]

     Name of Investing Entity:   

 

Signature of Authorized Signatory of Investing Entity:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Date:   